IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-09-00140-CR

JEFFREY SCOTT BERSUCH,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                              From the 18th District Court
                                Johnson County, Texas
                                 Trial Court No. F33732


                                        OPINION


          Jeffrey Scott Bersuch was convicted of intoxication manslaughter and sentenced

to ten years in prison. See TEX. PENAL CODE ANN. § 49.08 (Vernon Supp. 2009). After

spending a short time in prison, the trial court suspended his sentence and placed

Bersuch on community supervision.           Several years later, the trial court revoked

Bersuch’s community supervision and again sentenced him to ten years in prison. We

affirm.

          In one issue, Bersuch contends the trial court abused its discretion when it found

he had violated the terms of his community supervision as alleged by the State in its
motion to revoke. In this one issue, Bersuch challenges the court’s finding on each

violation alleged in the motion to revoke.

        Bersuch first argues that the trial court abused its discretion when it found he

had violated the terms of his community supervision by relying on a 2006 conviction for

driving while intoxicated. Specifically, Bersuch argues that the trial court could not

consider this conviction as a violation in this motion to revoke hearing because the same

offense had been the subject of a prior motion to revoke filed by the State. To support

this proposition, he relies on an opinion from the Court of Criminal Appeals where the

Court stated

        It would be the epitome of arbitrariness for a court first to conduct a
        hearing on alleged violations and exercise its discretion to return the
        probationer to probation…and then decide several months later to exercise
        its discretion in the opposite fashion by revoking the probation without
        any determination of a new violation.

Rogers v. State, 640 S.W.2d 248, 252 (Tex. Crim. App. 1981) (op. on 1st reh’g). Rogers

does not apply to this case. The previous motion to revoke did not allege the 2006

conviction as a ground for revocation although it appears the consumption of alcohol

on the prior occasion was alleged in the motion. Regardless, the prior motion was

withdrawn by the State; and so there was no hearing held on that motion. Thus, there

was no exercise of the trial court’s discretion to continue Bersuch on community

supervision and subsequently the “exercise of its discretion in the opposite fashion by




Bersuch v. State                                                                    Page 2
revoking” community supervision.1 Therefore, the trial court could properly use the

2006 conviction as a basis for revoking Bersuch’s community supervision.

        Because one ground for revocation, if proven, is sufficient to revoke a

defendant's community supervision, we need not discuss Bersuch’s remaining

complaints. See Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980).

        Bersuch’s sole issue is overruled, and the trial court’s judgment is affirmed.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed November 4, 2009
Publish
[CR25]




1 Further, when the judgment of the conviction was introduced into evidence, Bersuch affirmatively
stated that he had no objection to its introduction. A defendant waives any complaint on appeal
concerning the admissibility of evidence when he affirmatively states, "No objection," at the time the
evidence is offered. Holmes v. State, 248 S.W.3d 194, 201 (Tex. Crim. App. 2008); Moody v. State, 827
S.W.2d 875, 889 (Tex. Crim. App. 1992); Wyatt v. State, 162 Tex. Crim. 134, 282 S.W.2d 392, 393 (Tex. Crim.
App. 1955). Any complaint about the trial court’s consideration of Bersuch’s 2006 conviction is waived.

Bersuch v. State                                                                                    Page 3